 



Exhibit 10.79
FOURTH AMENDMENT TO CREDIT AGREEMENT AND RELEASE OF GUARANTORS
     FOURTH AMENDMENT TO CREDIT AGREEMENT AND RELEASE OF GUARANTORS, dated as of
February 21, 2008 (this “Amendment”), among Herbalife International, Inc., a
Nevada corporation (“Borrower”), Herbalife Ltd., a Cayman Islands exempted
company with limited liability (“Holdings”), and the other Guarantors (as
defined in the Credit Agreement referred to below) (together with Borrower and
Holdings, the “Loan Parties”), the Lenders signatory hereto and Merrill Lynch
Capital Corporation (“MLCC”), as administrative agent for the Lenders (in such
capacity, the “Administrative Agent”), in connection with that certain Credit
Agreement, dated as of July 21, 2006, as amended by that certain First Amendment
to Credit Agreement, dated as of June 21, 2007, that certain Second Amendment to
Credit Agreement, dated as of September 17, 2007, and that certain Third
Amendment to Credit Agreement, dated as of November 30, 2007 (as further
amended, restated, supplemented, or otherwise modified from time to time, the
“Credit Agreement”), among the Loan Parties, the lenders party thereto from time
to time (the “Lenders”), the Administrative Agent, and MLCC, as collateral agent
for the Secured Parties (as defined in the Credit Agreement). Capitalized terms
used herein but not otherwise defined herein shall have the meanings given such
terms in the Credit Agreement.
W I T N E S S E T H:
     WHEREAS, the Loan Parties, the Lenders named therein, the Administrative
Agent and the other parties thereto have entered into the Credit Agreement;
     WHEREAS, the Borrower has asked the Required Lenders to amend a certain
provision of the Credit Agreement;
     WHEREAS, the Credit Agreement permits the release of Guarantors from their
guarantee obligations with respect to the Credit Agreement under certain
circumstances as set forth in Section 7.09 of the Credit Agreement;
     WHEREAS, in accordance with the terms of Section 7.09 of the Credit
Agreement, the Borrower has asked the Administrative Agent to release Herbalife
International de Mexico, S.A. de C.V., Herbalife Products de Mexico, S.A. de
C.V., Herbalife Europe Limited and Herbalife (U.K.) Limited (individually, a
“Released Guarantor” and collectively, the “Released Guarantors”) from their
respective guarantee obligations set forth in Article VII of the Credit
Agreement; and
     WHEREAS, the Required Lenders signatory hereto are willing to consent to
such amendment and release on the terms and subject to the conditions set forth
herein.
     NOW, THEREFORE, in consideration of the premises and the agreements herein
contained, the Loan Parties, the Lenders signatory hereto and the Administrative
Agent hereby agree as follows:

 



--------------------------------------------------------------------------------



 



ARTICLE I
AMENDMENT TO CREDIT AGREEMENT
     Immediately upon the Effective Date (as defined in Article III below), the
following amendment to the Credit Agreement shall become operative:
     Section 1.1 Section 2.10(g). Section 2.10(g) of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:
(g) [INTENTIONALLY OMITTED]
ARTICLE II
RELEASE OF CERTAIN GUARANTORS
     Immediately upon the Effective Date, the Administrative Agent hereby
releases each Released Guarantor from its obligations in respect of its
Guarantee in Article VII of the Credit Agreement, which releases from such
Guarantees shall be deemed effective as of the closing of the last day of the
taxable year that immediately precedes the Effective Date; provided that such
Released Guarantors shall continue to be subject to Section 5.11(b) of the
Credit Agreement.
ARTICLE III
CONDITIONS TO EFFECTIVENESS
     Immediately upon the satisfaction of all of the following conditions, the
amendment contained in Article I and the releases contained in Article II of
this Amendment shall become effective (the date on which the applicable
conditions are satisfied being the “Effective Date”):
     (a) Amendment. The Administrative Agent shall have received a duly executed
counterpart of this Amendment from each of the Loan Parties, the Administrative
Agent and the Required Lenders.
     (b) Representations and Warranties. Each of the representations and
warranties set forth in Article III of the Credit Agreement or in any other Loan
Document shall be true and correct in all material respects (except that any
representation and warranty that is qualified as to “materiality” or “Material
Adverse Effect” shall be true and correct in all respects) on and as of the
Effective Date with the same effect as though made on and as of such Effective
Date, except to the extent such representations and warranties expressly relate
to an earlier date (in which case shall have been true and correct in all
material respects (except that those that are qualified as to “materiality” or
“Material Adverse Effect” shall be true and correct in all respects) on and as
of such earlier date).
     (c) Default. No Default or Event of Default shall have occurred and be
continuing and no Default or Event of Default shall result from entering into
this Amendment.

2



--------------------------------------------------------------------------------



 



     (d) Officer’s Certificate. The Administrative Agent shall have received a
certificate, dated the Effective Date and signed by a Financial Officer of
Borrower, confirming compliance with the conditions precedent set forth in
(b) and (c) of this Article III.
     (e) Requirements of Law. The Administrative Agent shall be satisfied that
the Amendment shall be in full compliance with all material Requirements of Law,
including Regulations T, U and X of the Board.
     (f) Patriot Act. The Administrative Agent shall have received all
documentation and other information required by bank regulatory authorities
under applicable “know your customer” and anti-money laundering rules and
regulations, including without limitation the U.S.A. Patriot Act.
     (g) Fees and Expenses. The Borrower shall have paid all fees and expenses
(including, without limitation, legal fees and expenses) payable pursuant to the
Loan Documents that have been invoiced on or prior to the date hereof.
     (h) Further Assurances. Administrative Agent shall (at the expense of
Borrower) deliver any further releases and other documents reasonably requested
by the Borrower to effectuate the release of the Released Guarantors’
obligations in respect of their Guarantees.
ARTICLE IV
MISCELLANEOUS
     Section 4.1 Effect of Amendment. Except as expressly set forth herein, this
Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of, or otherwise affect the rights and remedies of any Agent or any
Lender under the Loan Documents, and shall not alter, modify, amend or in any
way affect any of the terms, conditions, obligations, covenants or agreements
contained in the Loan Documents, all of which are ratified and affirmed in all
respects and shall continue in full force and effect. Nothing herein shall be
deemed to entitle any Loan Party to a consent to, or a waiver, amendment,
modification or other change of, any of the terms, conditions, obligations,
covenants or agreements contained in the Loan Documents in similar or different
circumstances. This Amendment is a Loan Document executed pursuant to the Credit
Agreement and shall be construed, administered and applied in accordance with
the terms and provisions thereof.
     Section 4.2 No Representations by Lenders or Agents. The Loan Parties
hereby acknowledge that they have not relied on any representation, written or
oral, express or implied, by any Lender or any Agent, in entering into this
Amendment.
     Section 4.3 Representations of the Loan Parties. Each Loan Party represents
and warrants to the Agents and the Lenders that (a) the execution, delivery and
performance by it of this Amendment are within such entity’s powers and have
been duly authorized by all necessary corporate, limited liability company or
limited partnership action, (b) it has received all necessary governmental,
regulatory or other approvals for the execution and delivery of this Amendment,
and the execution, delivery and performance by it of this Amendment do not and
will not contravene or conflict with any provision of (i) any law, (ii) any
judgment, decree or order or (iii) its articles of incorporation, bylaws,
articles or certificate of formation, operating

3



--------------------------------------------------------------------------------



 



agreement or partnership agreement, (c) the execution, delivery and performance
by it of this Amendment do not and will not contravene or conflict with or
constitute a default under, or cause any lien to arise under, any provision of
any material agreement or instrument binding upon any Loan Party or upon any of
the respective property of a Loan Party, (d) the Released Guarantors do not
constitute all or substantially all of the Subsidiary Guarantors party to the
Credit Agreement as of the date of the Credit Agreement or as of the date hereof
before giving effect to this Amendment and (e) this Amendment and the Credit
Agreement, as amended by this Amendment, are legal, valid and binding
obligations of such entity, enforceable against it in accordance with their
respective terms. Each Loan Party further represents and warrants to the Agents
and the Lenders that (a) each of the representations and warranties set forth in
Article III of the Credit Agreement (as amended by this Amendment) or in any
other Loan Document are true and correct in all material respects (except that
any representation and warranty that is qualified as to “materiality” or
“Material Adverse Effect” are true and correct in all respects) on and as of the
Effective Date with the same effect as though made on and as of such Effective
Date, except to the extent such representations and warranties expressly relate
to an earlier date (in which case shall have been true and correct in all
material respects (except that those that are qualified as to “materiality” or
“Material Adverse Effect” are true and correct in all respects) on and as of
such earlier date), (b) no Default or Event of Default has occurred and is
continuing before or after giving effect to this Amendment, and (c) no Material
Adverse Change has occurred since December 31, 2005.
     Section 4.4 Successors and Assigns. This Amendment shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns permitted hereby and by the Credit Agreement.
     Section 4.5 Headings. Article and section headings used herein are for
convenience of reference only, are not part of this Amendment and shall not
affect the construction of, or be taken into consideration in interpreting, this
Amendment.
     Section 4.6 Severability. Any provision of this Amendment held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
     Section 4.7 Counterparts. This Amendment may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument, and any party hereto may execute this Amendment by signing any such
counterpart. Delivery of an executed counterpart of a signature page to this
Amendment by facsimile shall be effective as delivery of a manually executed
counterpart of this Amendment.
     Section 4.8 Costs and Expenses. Borrower agrees to pay all reasonable
out-of-pocket expenses incurred by any Agent and in connection with the
preparation, execution and delivery, administration of this Amendment and the
other Loan Documents (whether or not the transactions hereby or thereby
contemplated shall be consummated).
     Section 4.9 Governing Law. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK (INCLUDING SECTIONS 5-1401
AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK).

4



--------------------------------------------------------------------------------



 



     Section 4.10 Waiver. EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AMENDMENT OR TO ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 3.9.
     Section 4.11 Ratification of Guarantees. Each Loan Party hereby consents to
this Amendment, and each Loan Party (other than the Released Guarantors) hereby
confirms and agrees that (a) notwithstanding the effectiveness of this
Amendment, each of the Guarantees to which it is a party is, and shall continue
to be, in full force and effect and each such Guarantee is hereby ratified and
confirmed in all respects, except that, on and after the effectiveness of this
Amendment, each reference in such Guarantees to the “Agreement”, “thereunder”,
“thereof” or words of like import referring to the Credit Agreement shall mean
and be a reference to the Credit Agreement as amended by this Amendment, and
(b) the Security Documents to which it is a party and all of the Security
Agreement Collateral described therein do, and shall continue to, secure the
payment of all of the “Secured Obligations” (as defined in the Security
Agreement).

5



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have caused this Amendment to be duly
executed and delivered as of the date first above written.

                  HERBALIFE INTERNATIONAL, INC.,       a Nevada corporation, as
Borrower
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    
 
                WH CAPITAL CORPORATION,     a Nevada corporation, as a Guarantor
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    
 
                HERBALIFE INTERNATIONAL OF AMERICA, INC.,     a Nevada
corporation, as a Guarantor
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    
 
                HERBALIFE INTERNATIONAL OF EUROPE, INC.,     a California
corporation, as a Guarantor
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    
 
                HERBALIFE INTERNATIONAL COMMUNICATIONS, INC.,     a California
corporation, as a Guarantor
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    

[Signature Page to Fourth Amendment to Credit Agreement]

 



--------------------------------------------------------------------------------



 



                  HERBALIFE INTERNATIONAL DISTRIBUTION, INC.,     a California
corporation, as a Guarantor
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    
 
                HERBALIFE TAIWAN, INC.,     a California corporation, as a
Guarantor
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    
 
                HERBALIFE INTERNATIONAL (THAILAND), LTD.,     a California
corporation, as a Guarantor
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    
 
                HERBALIFE INTERNATIONAL DO BRASIL LTDA.,     a corporation
dually organized in Brazil and Delaware, as a Guarantor
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    
 
                HERBALIFE LTD.,     a Cayman Islands exempted company with
limited liability, as a Guarantor
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    

[Signature Page to Fourth Amendment to Credit Agreement]

 



--------------------------------------------------------------------------------



 



                  WH INTERMEDIATE HOLDINGS LTD.,     a Cayman Islands exempted
company with limited liability, as a Guarantor
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    
 
                HBL LTD.,     a Cayman Islands exempted company with limited
liability, as a Guarantor
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    
 
                HV HOLDINGS LTD.,     a Cayman Islands exempted company with
limited liability, as a Guarantor
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    
 
                HERBALIFE DISTRIBUTION LTD.,     a Cayman Islands exempted
company with limited liability, as a Guarantor
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    
 
                WH LUXEMBOURG HOLDINGS S.à.R.L.,     a Luxembourg corporation,
as a Guarantor
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    

[Signature Page to Fourth Amendment to Credit Agreement]

 



--------------------------------------------------------------------------------



 



                  HLF LUXEMBOURG HOLDINGS S.à R.L.,     a Luxembourg
corporation, as a Guarantor
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    
 
                WH LUXEMBOURG INTERMEDIATE HOLDINGS S.à.R.L.,     a Luxembourg
corporation, as a Guarantor
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    
 
                HERBALIFE INTERNATIONAL LUXEMBOURG S.à.R.L.,     a Luxembourg
corporation, as a Guarantor
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    
 
                HERBALIFE LUXEMBOURG DISTRIBUTION S.à.R.L.,     a Luxembourg
corporation, as a Guarantor
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    
 
                HERBALIFE OF JAPAN K.K.     a corporation dually organized in
Delaware and Japan, as a Guarantor
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    

[Signature Page to Fourth Amendment to Credit Agreement]

 



--------------------------------------------------------------------------------



 



                  MERRILL LYNCH CAPITAL CORPORATION,     as a Lender and
Administrative Agent
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    

[Signature Page to Fourth Amendment to Credit Agreement]

 



--------------------------------------------------------------------------------



 



                 

 
as a Lender    
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    

[Signature Page to Fourth Amendment to Credit Agreement]

 